Citation Nr: 1822880	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-46 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and an anxiety disorder manifested by seizure-like symptoms.


REPRESENTATION

Veteran represented by:	Christine Clemens, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel
INTRODUCTION

The Veteran has verified active service in the Army from November 2001 to August 2002 and from February 2003 to December 2003, with additional service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript is of record.  

The Board has recharacterized the psychiatric disability claim more broadly as is reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of the claim.

Remand is necessary to verify the Veteran's periods of active military service, to include periods of active duty for training (ACDUTRA) as the Veteran reports that his reserve unit was activated on September 11, 2001 and his psychiatric disorder began during that time.  The record contains a Medical Evaluation Board determination that indicates that the Veteran's anxiety disorder began approximately on September 11, 2001 with the narrative in this determination noting that this was in the Line of Duty.  Therefore, at the center of the question currently before the Board is whether the Veteran was in ACDUTRA status or Active Duty status on September 11, 2011.  The evidence of record, however, is insufficient to make this determination.  

Accordingly, the case is REMANDED for the following action:

1.  Complete all necessary development to determine whether the Veteran was in Active Duty status or ACDUTRA status on September 11, 2001 as proffered by the Veteran and as a later dated Medical Evaluation Board document makes reference to the Veteran's anxiety disorder being in the Line of Duty based on incurrence on September 11, 2001.  Any relevant records obtained should be associated with the file.  

The AOJ should make a specific finding as to duty status on September 11, 2001 and associate that determination with the record.

2.  If it is determined that there is no period of active service, to include a period of ACDUTRA that began on September 11, 2001, conduct any additional development that is deemed necessary.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




